UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 98-4565

TODD ANDREW HERBERT,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 98-4566

WILLIAM RAY JENKINS,
Defendant-Appellant.

Appeals from the United States District Court
for the Western District of Virginia, at Harrisonburg.
Norman K. Moon, District Judge.
(CR-97-24-H)

Submitted: January 29, 1999

Decided: February 24, 1999

Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

W. Kent Bowers, Harrisonburg, Virginia; John S. Hart, Jr., Harrison-
burg, Virginia, for Appellants. Robert P. Crouch, Jr., United States
Attorney, Joseph W. H. Mott, Assistant United States Attorney, Roa-
noke, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

In these consolidated appeals, Todd Andrew Herbert and William
Ray Jenkins appeal their sentences on various grounds. After a jury
trial, Herbert and Jenkins were each convicted of one count of con-
spiracy to distribute narcotics in violation of 21 U.S.C. § 846 (1994).
Herbert was sentenced to a life term of imprisonment and Jenkins was
sentenced to 275 months' imprisonment. Finding no reversible error,
we affirm.

Herbert contends the court erred by finding that he was an orga-
nizer and leader of the conspiracy, that he used a minor to commit the
offense, and that he was accountable for two kilograms of crack
cocaine. Jenkins contends the court erred by finding that he
obstructed justice. We review the district court's factual findings for
clear error. See United States v. Castner, 50 F.3d 1267, 1279 (4th Cir.
1995).

Herbert's offense level was increased by four levels because the
court found that he was an organizer or leader of a criminal activity
that involved five or more participants. See U.S. Sentencing Guide-
lines Manual § 3B1.1(a) (1997). Evidence showed that Herbert estab-
lished the connections used to purchase cocaine, that he recruited
other participants, and that he threatened other co-conspirators. Fur-
ther, Herbert instructed his cohorts to pick up and sell the product,
purchase and rent automobiles, and rent motel rooms, all on his
behalf. Rather than dispute the court's factual findings, Herbert con-
tends that the enhancement was not proper because the conspiracy

                    2
continued after his arrest and incarceration. However, this does not
control the analysis and does not suggest that the court's factual find-
ings were clearly erroneous.

Herbert's offense level was increased by two levels because the
court found that he used minors to assist him in purchasing and dis-
tributing the crack cocaine. See USSG § 3B1.4. There was evidence
that Herbert used one minor to assist him when traveling to New York
for the purpose of making narcotics purchases. Herbert argues that the
enhancement was improper because the minor was tried by a Virginia
state court as an adult for offenses arising from his involvement in the
conspiracy. This fact is not relevant to the court's consideration of an
enhancement under § 3B1.4. The enhancement is proper if Herbert
"used or attempted to use a person less than eighteen years of age to
commit the offense . . . ." USSG § 3B1.4. The uncontested evidence
clearly demonstrates that the enhancement was proper.

Herbert next contends that the court erred in finding that he was
responsible for two kilograms of cocaine for sentencing purposes.
Herbert claims that the evidence only established that he was respon-
sible for approximately 1.4 kilograms of cocaine.* There was evi-
dence that either Herbert or one of his cohorts made a weekly trip on
behalf of the conspiracy to New York City for the purpose of purchas-
ing cocaine. From the end of 1995 to the spring of 1997, anywhere
from one to nine ounces of cocaine was brought back from each one
of these trips. In support of his contention, Herbert only considers the
cocaine he personally brought back after fifteen trips with one of his
coconspirators. He ignores evidence of trips taken with other mem-
bers of the conspiracy, trips taken on his behalf by other members of
the conspiracy, and trips taken by members of the conspiracy after
Herbert was arrested.

"A defendant convicted of conspiracy should be sentenced not only
on the basis of his conduct, but also on the basis of conduct of cocon-
spirators in furtherance of the conspiracy that was known to the
_________________________________________________________________
*Based upon the finding that Herbert was responsible for two kilo-
grams of cocaine base, the court imposed a base offense level of 38. If
Herbert was found responsible for only 1.4 kilograms of cocaine base,
the base offense level would be 36. See USSG§ 2D1.1(c).

                     3
defendant or reasonably foreseeable to him." United States v.
Williams, 986 F.2d 86, 90 (4th Cir. 1993). In other words, a defen-
dant's responsibility is not limited to only the narcotics he personally
handled. See United States v. D'Anjou, 16 F.3d 604, 614 (4th Cir.
1994). In this instance, given Herbert's role in the offense, it was rea-
sonably foreseeable to him that the conspiracy concerned at least 2
kilograms of cocaine. Thus, we find that the court did not err.

Jenkins contends that the court erred by imposing a two-level
enhancement to the offense level for obstruction of justice. See USSG
§ 3C1.1. At sentencing, the court heard testimony from a government
investigator regarding a threat Jenkins made. According to the investi-
gator, a possible witness to the conspiracy heard from a third party
that Jenkins threatened to kill the witness if a member of the conspir-
acy received any jail time. The investigator testified that he heard of
the threat from both the third party and the witness. Jenkins contends
that the court erred by relying on this hearsay evidence as support for
the enhancement.

An enhancement is proper under § 3C1.1 if the defendant "threat-
en[s] . . . a co-defendant, witness, or juror, directly or indirectly, or
attempt[s] to do so." USSG § 3C1.1 comment. (n. 3). There must be
some evidence that the threat is made under circumstances in which
there is some likelihood that the witness will learn of the threat. See
United States v. Brooks, 957 F.2d 1138, 1149-50 (4th Cir. 1992). The
court may base its finding solely on hearsay evidence. See United
States v. Puckett, 61 F.3d 1092, 1095 (4th Cir. 1995).

In the instant case, there was evidence that Jenkins made a threat
to the witness's boyfriend and that the boyfriend relayed the threat to
the witness. This is sufficient to support the enhancement under
§ 3C1.1. The fact that the evidence was hearsay does not diminish its
value so long as the court finds it reliable, which in this case it did.
See id.; United States v. Jones, 31 F.3d 1304, 1316 (4th Cir. 1994).
Thus, we find that the court's finding was not clearly erroneous.

We affirm the convictions and sentences. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
in the decisional process.

AFFIRMED

                     4